Kmart Plaza Bellflower, Ca. Ltd. Partnership v Kay Link Corp. (2021 NY Slip Op 07491)





Kmart Plaza Bellflower, Ca. Ltd. Partnership v Kay Link Corp.


2021 NY Slip Op 07491


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Dec. 23, 2021.) 


MOTION NO. (585/21) CA 20-01454.

[*1]KMART PLAZA BELLFLOWER, CA. LIMITED PARTNERSHIP, PLAINTIFF-RESPONDENT, 
vKAY LINK CORP., AMIN ALI AND NADIA ISMAIL, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.